Per Curiam:
This case is governed by our recent decision in Matter of Simmons, Hill View Reservoir, See. No. 1 (151 App. Div. 444), and, therefore, the order should be reversed, with ten dollars costs and disbursements, and the matter remitted to the Special Term for further consideration. Inasmuch as this court has allowed an appeal to the Court of Appeals from its order in the former case, which yet remains undetermined, the same course will be followed in this case should counsel so desire. Thomas, Carr, Woodward and Rich, JJ., concurred; Jenks, P. J., taking no part. Order reversed, with ten dollars costs and disbursements, and matter remitted to the Special Term. .